DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 reads, “a plurality of burner jets support.”  It appears that this should read, --a plurality of burner jets--  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenouda (2009/0282707) in view of Kowalczyk (2012/0255585).

Regarding claim 1, Shenouda discloses a snow and ice melting device comprising:
A frame (24) 
A plurality of burner jet supports (66a-c) mounted horizontally within said frame
A plurality of burner jets (32a-c) disposed within said plurality of burner jet supports
Said plurality of burner jets being oriented to direct a flame downwards (Figures 3, 5)
A manifold (54) connected to said plurality of burner jets whereby a fuel is provided to said plurality of burner jets
A fuel connection line (Figure 1) connected to said manifold and a fuel source (16) whereby said fuel is provided to said manifold
At least one wheel (26) connected to said frame whereby said snow and ice melting device rolls over a surface during operation

While Shenouda discloses the invention as described above, it fails to disclose that the frame has a forward trailer portion removably attachable to a vehicle.  Like Shenouda, Kowalczyk also disclose a snow and ice melting device.  Unlike Shenouda, Kowalczyk discloses that such devices can be either manual/walk behind (Figure 13) or trailed implements (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the melting apparatus of Shenouda in a towed manner behind a vehicle as taught by Kowalczyk as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination discloses a boot (40) disposed around a lower peripheral edge of said frame whereby heat produced from said flame is at least partially contained therein.

Regarding claim 4, the combination discloses a fuel shutoff valve (50) disposed between said fuel source and said manifold.

Regarding claim 5, the combination discloses a jet control (18/52) whereby the heat generated by said burner jet is controllable.


Regarding claim 8, the combination discloses that the fuel source is propane.

Regarding claim 9, the combination discloses that the fuel source is a propane tank disposed on said frame.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenouda (2009/0282707) in view of Kowalczyk (2012/0255585) as applied to claim 1 above and further in view of Fisher (4,544,304).

Regarding claim 3, the combination of Shenouda and Kowalczyk discloses the invention as described above, but fails to disclose that the boot is made of rubber. Like the combination, of Shenouda and Kowalczyk, Fisher also discloses a vehicle with an attachment for treating ice and a downwardly depending boot/skirt member (122) for enclosing an area of ground/ice to be worked.  Unlike the combination, Fisher discloses that the boot/skirt member (122) can be made of a rubber material which is flexible and better able to follow the contours of the ground surface.  IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rubber boot/skirt member in the combination of Shenouda and Kowalczyk as taught by Fisher since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenouda (2009/0282707) in view of Kowalczyk (2012/0255585) as applied to claim 1 above and further in view of Edgeller et al. (2014/0035258).

Regarding claim 6, the combination of Shenouda and Kowalczyk discloses the invention as described above but fails to disclose a jockey wheel on the trailer.  Like the combination, Edgeller et al. also discloses a trailer that is towed behind a vehicle.  Unlike the combination, Edgeller et al. discloses the use of a jockey wheel to aid in lifting and lowering the towbar for attachment to the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a jockey wheel in the combination of Shenouda and Kowalczyk as taught by Edgellar to make attaching the trailer to the vehicle easier for the operator as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenouda (2009/0282707) in view of Kowalczyk (2012/0255585) as applied to claim 1 above and further in view of Fisher Official Notice.

Regarding claim 7, the combination discloses the invention as described above and the use of propane to fuel the burners, but fails to specifically disclose that the vehicle is a propane truck.  The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a vehicle carrying extra propane (i.e. a propane truck) to enable the operator to perform melting operations for longer time periods without having to refuel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marsh (4,918,844) also discloses a propane powered burner for melting ice. Seely (7,364,240) also discloses a towed ice treating device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671